OPINION AND ORDER

The Kentucky Bar Association commenced this disciplinary proceeding by charging mov-ant, James G. Adams, Jr., with violating SCR 3.130-1.3 and SCR 3.130-8.3(c). It was concluded that the movant was retained by William and Rebecca Lile to pursue a civil action to recover damages to a mobile home. Subsequently, movant advised Mr. and Mrs. Lile that “the papers had been served on the defendant and he has twenty days to respond.” In fact, this representation by mov-ant was not true.
The movant, by motion, requests a termination of the disciplinary proceedings by acknowledging that he misrepresented the case status to his clients, and movant offers to accept public reprimand in exchange for admitting that his conduct violates SCR 3.130-8.3(c). The Kentucky Bar Association concurs.
This court is aware of mitigating factors. Upon the filing of KBA charges, the clients’ issues were promptly and satisfactorily concluded. Medical conditions contributing to movant’s procrastination and the filing of these charges appear to have been resolved.
The movant’s motion is granted.
Based upon this record, the court is of the opinion that movant acted in an unprofessional manner by violating SCR 3.130-8.3(c), and for such unprofessional conduct he should be, and he is hereby, publicly reprimanded.
Movant shall pay the costs of these proceedings.
ENTERED: May 26, 1994.
/s/ Robert F. Stephens Chief Justice